Citation Nr: 9930266	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-20 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for arthritis of the 
back.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel



INTRODUCTION

The veteran had active service from January 1948 to November 
1953, and from February 1954 to May 1968.  He was a prisoner 
of war (POW) from December 1950 to September 1953 during the 
Korean Conflict.

An October 1968 RO rating decision denied service connection 
for a back disorder, classified as "acute low back pains."  
No appeal of this determination was filed.  A February 1990 
RO rating decision denied service connection for hearing loss 
and for degenerative joint disease of the lumbar spine.  The 
veteran initiated an appeal of the decision in May 1990, but 
never filed a substantive appeal and the decision became 
final.  A March 1995 RO rating decision denied service 
connection for traumatic arthritis and found that there had 
been no new and material evidence to reopen the claim of 
service connection for degenerative joint disease of the 
lumbar spine.  The veteran was notified of these decisions 
and did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision that determined that 
new and material evidence has not been submitted to reopen 
either of the veteran's claims for hearing loss or for 
degenerative arthritis.  The Board notes that, until 
recently, case law of the Court of Appeals for Veterans 
Claims (Court) mandated that a determination be made as to 
whether, in light of all the evidence of record, there was a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome" in the prior determination.  See 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  However, the 
United States Court of Appeals for the Federal Circuit has 
held that judicially created standard to be inconsistent with 
the language of § 3.156(a) of VA's regulations and has 
overruled the Colvin test to that extent.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  However, for the reasons 
reflected below, the Board determines that it is unnecessary 
to remand this case for consideration of the more liberal 
Hodge standard and that no prejudice to the veteran results 
therefrom, in view of the favorable action taken below.  

Since the February 1990 RO rating decision denying service 
connection for hearing loss, the adjudication of claims for 
service connection for disability due to impaired hearing has 
been altered by Hensley v. Brown, 5 Vet. App. 155 (1993), and 
new regulations have come into effect.  38 C.F.R. § 3.385 
(November 1994).  Under the circumstances, the Board will 
consider the veteran's claim for entitlement to service 
connection for bilateral hearing loss on a de novo basis.  
See Spencer v. Brown, 4 Vet. App. 283 (1993).  

Further, the Board will address the issue of service 
connection for degenerative joint disease of the lumbar spine 
on the basis of clear and unmistakable error in the October 
1968 rating decision.  Although this matter was not addressed 
by the RO, there is no prejudice to the veteran in doing so, 
in light of the favorable action being taken.  That said, the 
issue of whether new and material evidence has been submitted 
to reopen the claim of service connection for arthritis of 
the spine is rendered moot.


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.

2.  The veteran was treated in service for back pain and, 
within one year of service separation, X-ray study in July 
1968 showed evidence of degenerative changes in the dorsal 
and lumbar vertebrae.

3.  Degenerative arthritis was manifest to a degree of 10 
percent within a year following separation from service.  

4.  The RO's denial of service connection for a low back 
disorder in October 1968 was clearly and unmistakably 
erroneous.



CONCLUSIONS OF LAW

1.  Sensorineural hearing loss, bilateral, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 1991); 
38 C.F.R. §§ 3.303, 3.309, 3.385 (1998).

2.  The rating decision of October 1968 which denied 
entitlement to service connection for a low back disorder was 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(1998).

3.  Degenerative arthritis of the dorsolumbar spine may be 
presumed to have been incurred in service.  38 U.S.C. §§ 301, 
310, 312, 331 (1964).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral hearing loss

A. Factual Background

The veteran had active service from January 1948 to November 
1953, and from February 1954 to May 1968.  He was a POW from 
December 1950 to September 1953 during the Korean Conflict.

Service medical records at the time of the veteran's second 
enlistment examination in 1954 reveal that the veteran's 
hearing was 15/15, bilaterally, for whispered voice.

Service medical records show that in June 1958, the veteran 
reported being approximately ten feet from a thrown artillery 
simulator that blew up during a field training exercise.  He 
was diagnosed with perforation of the tympanic membrane of 
the right ear, due to acoustic trauma.  The veteran had 
complained of ringing in the right ear and a slight amount of 
bleeding from the right ear.  He also reported that he had 
been in the artillery for 8 years and since then had noticed 
diminished hearing, bilaterally.  He was hospitalized for 
approximately 25 days until the perforation gradually closed 
and the eardrum returned to normal.

Service medical records at the time of the veteran's 
retirement examination in January 1968 show that he underwent 
audiometric testing.  He reported occasionally distorted 
sound.  The report of this testing reveals pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
-
LEFT
5
5
5
5
-

The veteran underwent a VA audiometric examination in July 
1968.  He reported difficulty hearing in the right ear.  The 
report of this testing reveals pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
-
25
LEFT
10
10
10
-
50

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.

An October 1968 RO rating decision granted service connection 
for perforation, right tympanic membrane without defective 
hearing, and assigned a noncompensable evaluation under 
diagnostic code 6211, effective from June 1968.

The veteran underwent a VA examination in December 1989.  The 
veteran reported difficulty hearing and "buzzing."  It was 
noted by the examiner that the veteran had a progressive 
hearing loss; the impression was bilateral high frequency 
sensorineural hearing loss.  A summary report of VA 
audiometric testing reveals pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
35
35
LEFT
5
5
0
50
50

The veteran underwent a VA audiometric examination in 
February 1997.  The veteran reported that the hearing aids 
that were issued to him the previous year were working well.  
The report of this testing reveals pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
50
50
LEFT
10
5
15
55
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.

B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The evidence shows that the veteran currently has bilateral 
hearing loss which meets the criteria of 38 C.F.R. § 3.385 
(1998).  Hence, service connection can be granted for this 
condition if it can be linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

Service medical records reveal that the veteran sustained a 
perforation of his right eardrum in 1958 from being exposed 
to acoustic trauma.  At the time of the veteran's separation 
examination from service in January 1968, auditory decibel 
thresholds were recorded in frequencies only of 500 to 3,000 
hertz for each ear and showed normal hearing.

Records compiled both during and after service show that the 
veteran complained of impaired hearing.

VA medical records reveal that in the 1968 audiometric 
evaluation conducted within one year of the veteran's 
discharge from service, the veteran had auditory decibel 
thresholds in excess of 20 in at least one of the frequencies 
from 500 to 4,000 hertz for each ear.  By some medical 
authorities, auditory decibel thresholds of zero to 20 
represent normal hearing, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993). 



In addition, sensorineural hearing loss is a "chronic 
disease" within the meaning of 38 C.F.R. § 3.309(a) (an 
"other organic disease of the nervous system").  When a 
chronic disease is shown in service or within the one-year 
presumptive period (to a degree of 10 percent), subsequent 
manifestations of the same disease are service-connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

In this case, the evidence of record shows that the veteran 
worked in the post office after his discharge from military 
service.  There is no evidence in the claims folder that the 
veteran was exposed to loud or excessive noise in his civil 
occupation.  The veteran has since retired; in a recent 
medical examination on an unrelated issue, the veteran 
reported that he spends his days puttering around the house.  
Hence, no intercurrent causes have been shown here.  
38 C.F.R. § 3.303(b).

The evidence of record shows that the veteran was exposed to 
acoustic trauma in service that adversely affected his 
auditory system.  He has complained of hearing loss since 
then.  Service connection is already in effect for 
perforation of the right tympanic membrane, due to acoustic 
trauma. The Board accepts this evidence as proof of noise 
exposure in service.  Moreover, this evidence, when 
considered with the overall medical evidence that indicates 
some degree of hearing loss within both ears beginning in 
1968, supports granting service connection for bilateral 
hearing loss.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's bilateral hearing loss had its onset in service.  
Under the circumstances, the veteran prevails as to his claim 
for service connection for bilateral hearing loss with 
application of the benefit of the doubt in his favor.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




II.  Service connection for arthritis of the back

A.  Factual Background

In this case, service medical records show that the veteran 
was treated for a backache after working on a car in April 
1956.  Available service medical records are otherwise silent 
regarding manifestations of a back disorder.  

The evidence of record shows that VA x-rays taken of the 
veteran's back in July 1968, within 1 year of service 
separation, revealed minimal degenerative changes of the 
dorsal and lumbosacral spine.  Clinical examination revealed 
no complaints of back pathology or findings of abnormality, 
including limitation of motion of the spine.

A rating decision of October 1968 denied entitlement to 
service connection for a disability characterized as "acute 
low back pains."  No mention in the rating decision was made 
respecting the findings of degenerative changes on VA X-ray 
study.  

B.  Analysis

Previous determinations on which an action was predicated, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105 (a) (1998).  

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, or during other than a period of war, the 
United States will pay to any veteran thus disabled and who 
was discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated, compensation as provided in this subchapter.  
38 U.S.C. §§ 310, 331 (1964).  

For the purposes of section 310 of this title, and subject to 
the provisions of 313 of this title, in the case of any 
veteran who served for ninety days or more during a period of 
war who develops a chronic disease becoming manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service, such disease shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C. § 312 
(1964).  

The term "chronic disease" includes arthritis.  38 U.S.C. 
§ 301(3) (1964).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In the absence of limitation of motion, a 10 
percent rating will be assigned with X-ray evidence of 2 or 
more minor joint groups.  38 C.F.R. § 4.71a, Code 5003 
(1968).  

For the purpose of rating disability from arthritis, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae are considered groups of minor joints, ratable on a 
parity with major joints.  38 C.F.R. § 4.45 (f) (1968).  

The RO's decision in October 1968 made no mention of the 
presence of degenerative arthritis, in 2 minor joint groups, 
on X-ray study, although such evidence was available to it 
for review.  In view of the fact that arthritis of the spine 
was thus shown to be manifested to a degree of 10 percent 
during the 1 year presumptive period following service, the 
denial of service connection for a back disorder was clearly 
and unmistakably erroneous.  That said, the October 1968 
rating decision is reversed and the veteran's claim for 
service connection for degenerative arthritis of the dorsal-
lumbar spine is granted.  


ORDER

Service connection for bilateral hearing loss is granted.

The October 1968 rating decision which denied entitlement to 
service connection for a low back disorder was clearly and 
unmistakably erroneous; service connection for degenerative 
arthritis of the dorso-lumbar spine is granted.


		
	N. R. Robin
	Member, Board of Veterans' Appeals



 

